Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9,11,14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10331173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other below.

Claim limitations of the instant Application
Claims of US Patent No. 10331173 B2
1. A flexible display device comprising: a flexible display module comprising a flexible display panel; a first frame and a second frame supporting the flexible display module; a fixing coupler coupling at least one of the first frame and the second frame with the flexible display module; and an aligning coupler detachably coupling the flexible display module with at least one of the first frame and the second frame, and the aligning coupler overlaps a plurality of pixels of the flexible display panel in a plan view.
1. A flexible display device comprising: a flexible display module comprising a flexible display panel; a first frame and a second frame supporting the flexible display module; a fixing coupler and an aligning coupler coupling the flexible display module with the first frame and the second frame…
2. The flexible display device as claimed in claim 1, wherein the fixing coupler comprises: at least one of a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module, and the aligning coupler comprises: a first aligning coupler fixed to another portion of the flexible display module; and a second aligning coupler fixed to another portion of the first frame and detachably coupled to the first aligning coupler.
1…. wherein the fixing coupler comprises: a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module, the aligning coupler comprises: a first aligning coupler fixed to another portion of the flexible display module; and a second aligning coupler fixed to another portion of the first frame and detachably coupled to the first aligning coupler…
3. The flexible display device as claimed in claim 2, wherein the aligning coupler further comprises a third aligning coupler fixed to another portion of the second frame.  

2. The flexible display device as claimed in claim 1, wherein the aligning coupler further comprises a third aligning coupler fixed to another portion of the second frame.
4. The flexible display device as claimed in claim 3, wherein the second aligning coupler and the third aligning coupler are located adjacent to each other at a boundary portion between the first frame and the second frame.  

3. The flexible display device as claimed in claim 2, wherein the second aligning coupler and the third aligning coupler are located adjacent to each other at a boundary portion between the first frame and the second frame.
5. The flexible display device as claimed in claim 2, wherein the first aligning coupler comprises a panel magnetic layer fixed to the flexible display module and having magnetic properties, and the second aligning coupler comprises a first frame magnetic layer fixed on the first frame and having magnetic properties.
4. The flexible display device as claimed in claim 1, wherein the panel magnetic layer comprises a first panel magnetic element having a first surface polarity, and the first frame magnetic layer comprises a first frame magnetic element having a second surface polarity different from the first surface polarity.
6. The flexible display device as claimed in claim 1, further comprising a hinge portion pivotally coupling the first frame and the second frame.
1… a hinge portion pivotally coupling the first frame and the second frame…
7. The flexible display device as claimed in claim 1, wherein the fixing coupler comprises: a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module.
1… wherein the fixing coupler comprises: a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module…
9. A flexible display device comprising: a flexible display module comprising a flexible display panel; a first frame and a second frame supporting the flexible display module; and a fixing coupler coupling at least one of the first frame and the second frame with the flexible display module; and an aligning coupler detachably coupling the flexible display module with at least one of the first frame and the second frame, wherein the fixing coupler and the aligning coupler are disposed on a same layer.
1. A flexible display device comprising: a flexible display module comprising a flexible display panel; a first frame and a second frame supporting the flexible display module; a fixing coupler and an aligning coupler coupling the flexible display module with the first frame and the second frame…
11. The flexible display device as claimed in claim 9, wherein the fixing coupler comprises: a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module.
1…wherein the fixing coupler comprises: a first fixing coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler fixing at least a portion of the second frame and at least a portion of the flexible display module…
14. The flexible display device as claimed in claim 9, wherein the aligning coupler comprises: a first aligning coupler fixed to another portion of the flexible display module; and a second aligning coupler fixed to another portion of the first frame and detachably coupled to the first aligning coupler.
1…the aligning coupler comprises: a first aligning coupler fixed to another portion of the flexible display module; and a second aligning coupler fixed to another portion of the first frame and detachably coupled to the first aligning coupler…
16. The flexible display device as claimed in claim 15, wherein the aligning coupler further comprises a third aligning coupler fixed to another portion of the second frame, and the third aligning coupler is directly on the portion of the second frame.
2. The flexible display device as claimed in claim 1, wherein the aligning coupler further comprises a third aligning coupler fixed to another portion of the second frame.


Claim 1 of the instant application is broader than claims 1 of the Patent’173 (as shown above). Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent’173.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Patent No. 9348450 B1 and Kim hereinafter)
Regarding Claim 1, Kim discloses (figs. 1-4) a flexible display device comprising: a flexible display module comprising a flexible display panel (110); a first frame (300) and a second frame (400) supporting the flexible display module; a fixing coupler (315, 415) coupling at least one of the first frame and the second frame with the flexible display module; and an aligning coupler (800) detachably coupling the flexible display module with at least one of the first frame and the second frame, and the aligning coupler overlaps a plurality of pixels of the flexible display panel in a plan view (col 6, lines 4-8).  

Regarding Claim 2, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 1, wherein the fixing coupler comprises: at least one of a first fixing coupler (315) fixing at least a portion of the first frame and at least a portion of the flexible display module and a second fixing coupler (415) fixing at least a portion of the second frame and at least a portion of the flexible display module, and the aligning coupler comprises: a first aligning coupler (820) fixed to another portion of the flexible display module; and a second aligning coupler (810) fixed to another portion of the first frame and detachably coupled to the first aligning coupler.  

Regarding Claim 3, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 2, wherein the aligning coupler further comprises a third aligning coupler (820) fixed to another portion of the second frame.  

Regarding Claim 4, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 3, wherein the second aligning coupler and the third aligning coupler are located adjacent to each other at a boundary portion between the first frame and the second frame (shows in fig.3).  

Regarding Claim 5, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 2, wherein the first aligning coupler comprises a panel magnetic layer fixed to the flexible display module and having magnetic properties, and the second aligning coupler comprises a first frame magnetic layer fixed on the first frame and having magnetic properties (a magnetic attraction between magnets 810 and 820).
  
Regarding Claim 6, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 1, further comprising a hinge portion (600) pivotally coupling the first frame and the second frame.  

Regarding Claim 7, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 1, wherein the fixing coupler comprises: a first fixing coupler (315) fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler (415) fixing at least a portion of the second frame and at least a portion of the flexible display module.  

Regarding Claim 8, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 7, wherein the first fixing coupler and the second fixing coupler overlap with each other when folded (figs. 1-3 show folding overlap 315 and 415).  

Regarding Claim 9, Kim discloses (figs. 1-4) a flexible display device comprising: a flexible display module comprising a flexible display panel (110); a first frame (300) and a second frame (400) supporting the flexible display module; and a fixing coupler (315, 415) coupling at least one of the first frame and the second frame with the flexible display module; and an aligning coupler (800) detachably coupling the flexible display module with at least one of the first frame and the second frame, wherein the fixing coupler and the aligning coupler are disposed on a same layer (shows in fig.3).  

Regarding Claim 10, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 9, wherein the fixing coupler is directly on at least one of the first frame and the flexible display module (fig.3), and the aligning coupler is directly on at least one of the first frame and the flexible display module (fig.3).  

Regarding Claim 11, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 9, wherein the fixing coupler comprises: a first fixing coupler (315) fixing at least a portion of the first frame and at least a portion of the flexible display module; and a second fixing coupler (415) fixing at least a portion of the second frame and at least a portion of the flexible display module.  

Regarding Claim 12, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 11, wherein the first fixing coupler is directly on the portion of the first frame and the flexible display module, and the second fixing coupler is directly on the portion of the second frame and the flexible display module (shows in fig.3).  

Regarding Claim 13, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 12, wherein the first fixing coupler and the second fixing coupler overlap with each other when folded (figs. 1-3 show folding overlap 315 and 415).  
  
Regarding Claim 14, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 9, wherein the aligning coupler comprises: a first aligning coupler (810) fixed to another portion of the flexible display module; and a second aligning coupler (820) fixed to another portion of the first frame and detachably coupled to the first aligning coupler.  

Regarding Claim 15, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 14, wherein the first aligning coupler (810) is directly on the portion of the flexible display module; and the second aligning coupler (820) is directly on the portion of the first frame.  

Regarding Claim 16, Kim discloses (figs. 1-4) the flexible display device as claimed in claim 15, wherein the aligning coupler further comprises a third aligning coupler (810) fixed to another portion of the second frame, and the third aligning coupler is directly on the portion of the second frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841